Mikoll, J. (concurring in part and dissenting in part).
I am in general accord with the majority’s statement which orders a hearing on the questions of custody, visitation and support. I take a different view regarding the imposition on defendant of a condition requiring him to take the children to Catholic mass while on weekend visitation with him. It is to be noted that defendant is a Presbyterian and that plaintiff had the children christened in the Catholic faith after the marital breakup, without defendant’s knowledge or consent and that, previously, Catholic observances were not practiced by the family. In the absence of a hearing as to who is entitled to custody of the children and the concomitant resolution of the question of what religious education and practices they will be exposed to, as dictated by their best interest (see, Stevenot v Stevenot, 133 AD2d 820) and the First Amendment rights of the noncustodial parent (see, Matter of Bentley v Bentley, 86 AD2d 926), such order is premature and inappropriate.
Likewise the order imposed on defendant restricting visitation of unrelated females in defendant’s home during the children’s visitation is also overbroad and certainly premature. No such restriction as to male friends was imposed on plaintiff. The affidavits submitted on the application are sharply contradictory. The order entered was not based on any hearing and a resolution of credibility as to the relative claims as to what is in the children’s best interest, the applicable standard (compare, Linda R. v Richard E., 162 AD2d 48), is necessary. The judicial system should not be used to permit one litigant to gain an advantage over the other without a full hearing on the children’s best interest (see, Hummel v Hummel, 191 AD2d 296). There have been no allegations of misbehavior related to the visits of defendant’s paramour. To impose a restriction which fails to recognize the realities of a marital breakup only extends the healing process.
I would, therefore, continue our stay and order a hearing on these questions as well.
Ordered that the order is modified, on the law, without costs, by reversing so much thereof as (1) limited defendant’s visitation with the minor children to every other weekend and *843one weekday per week, (2) imputed an annual income to defendant in the amount of $181,000, (3) based defendant’s child support obligation upon said imputed income and applied the statutory percentage in determining said support obligation, (4) directed that defendant pay plaintiff child support in the amount of $3,659.81 per month, and (5) provided for the accumulation of arrears; matter remitted to the Supreme Court for a hearing on the issue of pendente lite custody and visitation and support to be held forthwith; and, as so modified, affirmed.